Citation Nr: 9911668	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97 - 17 078A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
residuals of a low back disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



I.  INTRODUCTION 

The veteran served on active duty from March 19, 1980 to 
October 28, 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1996 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  During the pendency 
of this appeal, a rating decision of May 1998 granted an 
increased rating of 20 percent for the veteran's residuals 
of lumbosacral strain, now diagnosed as residuals of 
lumbosacral strain with facet joint syndrome, L2-3 and L3-
4.

This case presents complex elements that require further 
development of the medical evidence and medical opinions 
concerning certain issues raised by the orthopedic and 
neurological findings.  A longitudinal review of the 
medical evidence and specialist opinions from a board 
certified orthopedist and a board certified neurologist are 
required.  

II.  EVIDENTIARY REVIEW

While the veteran denied any preservice back injury at the 
time of his service entrance examination, he complained of 
low back pain shortly after basic training and, at that 
time, offered a history of a preservice low back injury 
while a steelworker and 4 months' treatment with a back 
brace.  The veteran's service medical records show that in 
July 1980, he complained of low back pain after doing sit-
ups.  Examination revealed muscle spasms in the lumbar and 
sacral area, as well as limitation of flexion and lateral 
bending.  The diagnosis was [low back] strain with spasm.  
The veteran was seen for low back complaints throughout his 
period of active service.  Clinical findings included pain 
on motion, lumbar and sacral tenderness, muscle spasm on 
palpation, pain on flexion and lateral bending, positive 
straight leg raising bilaterally, pain on toe walking, 
paravertebral muscle spasm, positive Lasegue's sign, marked 
decrease in sensation to pinprick about the medial aspect 
of the left lower leg, and limitation of lumbar motion in 
all planes.  The veteran consistently denied pain in the 
legs or radiation into the lower extremities.

The diagnoses included mechanical low back pain; chronic 
low back pain with acute exacerbation; recurrent episodes 
of low back pain secondary to strain; and chronic low back 
pain with neurologic deficits.  The veteran was placed on a 
profile in July 1980 prohibiting heavy lifting, running, or 
prolonged standing or running, and those profiles were 
subsequently extended to include limitation on lifting over 
15 pounds and continued through February 1981.  However, 
the veteran was administratively separated in October 1980.  
A discharge summary from the physical therapy clinic, dated 
in September 1980, noted that the veteran had been seen 23 
times between July 29 and September 2, 1980; that he 
currently had occasional minimal pain in the paraspinal 
muscles of the low back; and that he was discharged from 
therapy.  At the time of service separation, the veteran's 
medications included Flexeril, Parafon Forte, and Norgesic 
Forte.

A report of VA general medical examination, conducted in 
January 1981, shows that the veteran complained of an 
occasional mild low back ache but denied radiating pain.  
Examination disclosed good alignment of the spine, a full 
and pain-free range of lumbosacral motion, no low back 
tenderness or spasm, and no weakness, atrophy, or asymmetry 
of the lower extremities.  Straight leg raising was 
negative, and deep tendon reflexes were normal.  X-ray 
examination of the lumbosacral spine was normal.  The 
diagnosis was history of low back strain; normal physical 
examination. 

Following a personal hearing held in October 1981, a rating 
decision of January 1982 granted service connection for 
chronic low back pain, evaluated as noncompensably 
disabling under  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5295 (Lumbosacral strain).  Thereafter, a VA examination in 
January 1982 cited the veteran's complaints of constant 
achy pain in the lower back, with occasional exacerbations.  
Examination revealed tenderness at L-4 and S-1, limitation 
of lumbar flexion to 50 percent, with a pulling sensation 
across the lumbar area, tenderness, and pain in the left 
paraspinalis lumbar muscles at 40 degrees on right lateral 
flexion, with associated muscle spasms.  A lumbosacral X-
ray was negative.  The diagnosis was lumbosacral strain, 
symptomatic.

A rating decision of May 1982 continued the veteran's 
noncompensable evaluation for lumbosacral strain but, for 
reasons which are unclear, reevaluated that disability as 
low back muscle pains under diagnostic code 5320 (Muscle 
Group XX).  

VA outpatient treatment records dated from April to 
December 1982 show that the veteran was seen for complaints 
of low back pain with occasional pain radiating down the 
back of both legs and lumbar muscle spasms while walking. 
X-ray studies and electromyographic (EMG) testing were 
negative.  Straight leg raising was positive at 45 degrees, 
bilaterally. The diagnosis was low back pain.  

A report of VA examination, conducted in February 1983 
cited the veteran's complaints of lumbar muscle spasms, 
relieved by placing a pillow under his back; low back pain 
on coughing; and inability to lift his small son.  
Examination revealed tenderness to palpation over the 
lumbar spine, but no muscle spasms, deformity, or 
tenderness to deep palpation over the sciatic notches.  
Straight leg raising was positive, bilaterally, and forward 
flexion was limited to 80 degrees and elicited complaints 
of pain throughout the range of motion.  X-ray examination 
of the lumbosacral spine revealed that the intervertebral 
bodies were of normal height and alignment, and disc spaces 
were well maintained.  The pertinent diagnosis was low back 
pain with radicular symptoms. 

A rating decision of April 1983 continued the 
noncompensable evaluation for the veteran's lumbosacral 
strain, described as low back muscle pains.

A report of VA genitourinary examination, conducted in 
April 1996, noted an area of numbness over the veteran's 
lateral right thigh.

In August 1996, the veteran sought a compensable evaluation 
for his service-connected lumbosacral strain. 



A report of VA orthopedic examination, conducted in 
September 1996, cited a history of low back pain since 
service, with increasing stiffness, lateral right thigh 
numbness, and low back pain over the last two years.  The 
veteran reported a recent hospitalization after 
reaggravating his back, treated with bed rest, muscle 
relaxants, and anti-inflammatories, as well as increasing 
difficulty with prolonged sitting or driving.  Examination 
revealed right paraspinal muscle tenderness, with no 
current spasm; strength of the right iliopsoas, hams, 
quadriceps and dorsiflexion was all 4+/5; strength of the 
left iliopsoas, quadriceps and dorsiflexion was all 5/5, 
except that the hams were 4+/5; patellar reflexes were 2/4, 
and Achilles' reflexes were absent.  Forward flexion was to 
within one foot from the floor, while lateral bending and 
rotation were full.  Straight leg raising was negative, 
bilaterally, and decreased sensation was present over the 
lateral thigh.  X-ray studies of the lumbosacral spine were 
negative.  The diagnosis was chronic low back pain and 
recurrent lumbar strain with some questionable 
radiculopathy.  

Based upon that examination, a rating decision of November 
1996 increased the evaluation of the veteran's service-
connected from a noncompensable evaluation to a 10 percent 
evaluation.  The veteran appealed, seeking a rating in 
excess of 10 percent for his residuals of lumbosacral 
strain.  In that Notice of Disagreement, it was indicated 
that the veteran was seen at the VAMC, Indianapolis, on 
November 11, 1996, and was advised not to lift more than 10 
or 15 pounds.  He asked that those records be obtained.  

Private treatment records from Nancy R. Miles, MD, dated 
from October1983 to January 1995, show that the veteran was 
seen in July 1993 for increased back pain after slipping 
and falling at work.  X-rays of the lumbosacral spine were 
negative for fracture, but he was moving slowly.  In 
January 1995, the veteran complained of back pain and leg 
pain. 

Records from the Major Hospital Emergency Room, dated in 
August 1996, show that the veteran was seen for complaints 
of low back pain and numbness.  X-rays of the lumbosacral 
spine revealed straightening of the lumbar curvature, with 
vertebral body heights and disc spaces well preserved.  The 
veteran was prescribed Parafon Forte and Orudis.  He was 
again seen at the Major Hospital Emergency Room in February 
1997 with complaints of chronic back pain, numbness in the 
right upper thigh area, and a burning sensation radiating 
into the groin area.  He offered a long-term history of 
back pain with increased paresthesias of the right thigh 
over the past three or four weeks.  The clinical impression 
was chronic low back pain and right lower extremity 
paresthesias possibly secondary to radiculopathy.  He was 
given an intramuscular injection for pain.

Additional private treatment records from Nancy R. Miles, 
MD, dated in February 1997, show that the veteran 
complained of pain in his back of long duration, with 
recent worsening.  Examination revealed tenderness in the 
low back and some paresthesias in the upper leg.  The 
assessment was back pain, muscle relaxants and pain killers 
were prescribed, and he was referred to VA for treatment.  

VA outpatient treatment records, dated from November 1996 
to March 1997, show that the veteran was sent by his 
private physician in February 1997 for evaluation of his 
complaints of numbness and burning down his right leg, with 
muscle spasms over the last six weeks.  

In April 1997 and subsequently, a services of diagnostic 
tests and neurological studies of the veteran were 
undertaken at the VAMC, Indianapolis.  Magnetic resonance 
imaging (MRI) of the lumbosacral spine in April 1997 was 
negative for bony abnormality or nerve root compression.  
Nerve conduction velocity tests in June 1997 revealed some 
evidence of a mild demyelinating peripheral neuropathy in 
the lower extremities, bilaterally, with no evidence of 
radiculopathy.  On examination in June 1997, the veteran 
offered a history of bilateral leg pain, falling episodes 
three or four times per week, and back pain unrelieved by 
medications.  Examination revealed a slightly ataxic gait, 
staggering on tandem walking, and reduced strength in the 
extremities, bilaterally.  In July 1997, he continued to 
complain of back spasms, with leg pain and cramps.  
However, nerve conduction velocity tests repeated in August 
1997 did not replicate the June 1997 finding, but was a 
normal study, with no evidence of a right peroneal 
neuropathy, demyelination or radiculopathy.  

Records from the VA pain clinic, dated in September 1997, 
noted a mild polyneuropathy, and estimated the veteran's 
pain as 8 out of 10.  The clinical impression was possible 
sympathetic etiology, and the veteran was scheduled to 
return to the clinic for a lumbar sympathetic block.  In 
September 1997, the veteran underwent a lumbar sympathetic 
epidural nerve block at L-2 and at L-4 for right lower 
extremity pain.  The veteran subsequently reported only 
brief relief of symptoms. 

During a vocational assessment in September 1997, it was 
noted that the veteran gave many unconscious gestures and 
movements that would indicate fairly severe pain, even when 
engaged in tasks, and it was stated that the veteran had 
enough problems with his back to cause difficulty in 
carrying out the activities of daily life.  In an extended 
disability evaluation in October 1997, the veteran started 
out working 5 hours per day, then tried to work 8 hours per 
day, but this was found to be too physically exhausting so 
he was scheduled to take a 2-hour lunch break to rest.  An 
entry in October 1997 offered an assessment of chronic low 
back pain radiating to the right lower extremity, with 
positive straight leg raising, bilaterally.  Nerve 
conduction velocity tests in December 1997 revealed 
findings which included evidence of a mild demyelinating 
peripheral neuropathy in the left lower extremity.  

A report of VA orthopedic examination, conducted in January 
1998, cited the veteran's complaints of chronic low back 
pain with diminished sensation and weakness in the lower 
extremities, worse on the right.  The veteran was currently 
in vocational rehabilitation trying to learn new skills, 
and it was noted that he moved with great care.  His 
posture was normal and no muscle atrophy of the spine was 
seen.  He could heel and toe walk without difficulty.  
Forward flexion was limited to 80 degrees, extension to 30 
degrees; lateral bending to 30 degrees, bilaterally; and 
lateral rotation to 40 degrees, bilaterally.  Paramuscular 
spinal tenderness was present, bilaterally, at the 
lumbosacral junction.  Dermatomal testing disclosed 
diminished sensation to light touch at L2, 3, and 4 on the 
right, and at L5 on the left.  Straight leg raising was 
negative bilaterally, but extension of the popliteal angle 
elicited complaints of pain at 70 degrees, bilaterally.  He 
had difficulty performing a deep knee bend secondary to 
back pain.  

The VA orthopedic examiner's longitudinal review of the 
record showed that a September 1996 lumbosacral X-ray was 
normal, as were MRI studies of the lumbosacral spine in 
April and December 1997.  Electromyography and nerve 
conduction studies in June 1997 revealed bilateral mild 
demyelinating neuropathy in the lower extremities, with no 
evidence of radiculopathy, while nerve conduction studies 
in August 1997 showed no evidence of right peroneal 
neuropathy, demyelination, or radiculopathy.  
Electromyography and nerve conduction studies in December 
1997 revealed evidence of mild demyelinating peripheral 
nerve [sic] in the left lower extremity.  The examiner 
stated that the veteran had some evidence of mild 
peripheral nerve demyelinating neuropathy in the left upper 
extremity and in both lower extremities, with no 
significant evidence of involvement around the spine or 
around the nerve roots.  He questioned whether the veteran 
had some other process which was systemic or possibly 
inherited going on which was affecting his peripheral 
nerves.  He expressed an intention to refer the veteran for 
a neurological consultation and a complete neurological 
work-up concerning his peripheral nerve demyelinating 
neuropathy.  

The record contains no evidence the recommended 
neurological consultation and complete neurological work-up 
concerning the veteran's peripheral nerve demyelinating 
neuropathy was ever conducted.  A follow-up inquiry from 
the veteran's representative, received in April 1998, 
received no response.  

In February 1998, the veteran underwent bilateral L-2 and 
L3-4 facet joint blocks for chronic low back pain secondary 
to facet joint syndrome.  He subsequently reported only 
temporary relief of symptoms.  



III.  REMAND

For reasons which are unclear, a rating decision of May 
1982 continued the veteran's noncompensable evaluation for 
lumbosacral strain but reevaluated that disability as low 
back muscle pains under diagnostic code 5320 (Muscle Group 
XX).  The Board notes that the veteran's low back injury 
was diagnosed as lumbosacral strain during active service, 
on VA examination in January 1981, and on VA examination in 
January 1982; and as low back pain with radicular symptoms 
on VA examination in February 1983.  It would appear to the 
Board that if rating by analogy were found necessary, the 
more appropriate diagnostic code would be 5293 in view of 
the consistent showing of neurological symptoms in service 
and subsequently.  

The Board finds that the VA orthopedic examination 
conducted in February 1998 was, standing alone, inadequate 
to disclose the full extent of the veteran's disability 
stemming from his service-connected residuals of low back, 
or lumbosacral, strain, and that further VA orthopedic and 
neurological examinations are warranted.  Further, the 
Board notes that none of the VA orthopedic examinations of 
the veteran conducted since service separation have 
included a review of his service medical records and that 
those examinations are, therefore, inadequate.  In the 
absence of any review of the veteran's service medical 
records, the examiners had made no effort to relate or 
dissociate the veteran's multiple current neurological 
manifestations with those shown in service, which included 
positive straight leg raising bilaterally, positive 
Lasegue's sign, marked decrease in sensation to pinprick 
about the medial aspect of the left lower leg, and a 
diagnosis of chronic low back pain with neurologic 
deficits. 

Further, the orthopedic examiner in February 1998 stated 
that the veteran had evidence of mild peripheral nerve 
demyelinating neuropathy in the left upper extremity and in 
both lower extremities, with no significant evidence of 
involvement around the spine or around the nerve roots.  He 
questioned whether the veteran had some other process which 
was systemic or possibly inherited going on which was 
affecting his peripheral nerves, and expressed an intention 
to refer the veteran for a neurological consultation and a 
complete neurological work-up concerning his peripheral 
nerve demyelinating neuropathy.  The record contains no 
evidence that the recommended neurological consultation and 
complete neurological work-up concerning the veteran's 
peripheral nerve demyelinating neuropathy was ever 
conducted.  A follow-up inquiry from the veteran's 
representative, received in April 1998, received no 
response.  

The Board finds that Remand is warranted for additional VA 
orthopedic and neurological examinations of the veteran in 
order to determine the exact nature, extent, correct 
diagnosis, and etiology of any current orthopedic and 
neurological disability found present, and to obtain 
specialist medical opinions as to any etiological 
relationship that might exist between the veteran's current 
neurological symptomatology and those neurologic symptoms 
shown during active service.  A medical opinion is further 
required as to any relationship which might exist between 
the veteran's current facet joint syndrome and his service-
connected residuals of lumbosacral strain.

The United States Court of Appeals for Veterans Claims 
(Court) has held, in pertinent part, that  the term 
"disability" as used in  38 U.S.C.A. § 1110 (West 1991) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated (emphasis in 
original).  Thus, pursuant to  38 U.S.C.A. §  1110 and 
38 C.F.R. §  3.310(a) (1998), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board finds that the additional specialist VA 
orthopedic and neurologic examinations and medical opinions 
requested should specifically include medical opinions as 
to whether it is at least as likely as not that the 
veteran's current facet joint syndrome or any neurological 
disability found present, including radiculopathy, 
paresthesias, or other symptoms, as distinguished from 
peripheral nerve demyelinating neuropathy, were caused or 
worsened by the veteran's service-connected residuals of 
lumbosacral strain.  38 C.F.R. §  3.310(a) (1998);  Allen,  
7 Vet. App. 439, 448 (1995);  See VA ADJUDICATION 
PROCEDURES MANUAL M21-1, Part VI, paragraph 7.62.  The 
requested opinions must include a complete rationale. 

The Court has further held that a musculoskeletal 
examination which fails to consider and address the 
provisions of  38 C.F.R. Part 4, §§ 4.40 and 4.45 (1998) is 
inadequate for rating purposes and that in such cases 
remand for another examination is mandatory.  DeLuca v. 
Brown,  8 Vet. App. 202 (1995).  In evaluating the 
veteran's service-connected residuals of lumbosacral 
strain, the examining physicians should specifically 
address matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by  38 C.F.R. Part 4, §§ 4.40 
and 4.45 (1998); and as required by  DeLuca, at 204-205.  
The Board notes, in that connection, that the VA outpatient 
records include medical evidence showing that the veteran 
had enough problems with his back to cause difficulty in 
carrying out the activities of daily life; that he found 
working 8 hours per day physically exhausting; that he 
experiences pain on back motion; that he experiences 
frequent falls and impairment of gait; and that his pain is 
8 out of 10. 

In addition, the veteran's Notice of Disagreement 
references a doctor's statement made during a VA outpatient 
appointment at the VAMC, Indianapolis, on November 11, 
1996.  No record of that appointment is contained in the 
current record, and such should be obtained and associated 
with the claims folder.  Further, treatment records dated 
in December 1997 show that the veteran was to undergo a 
Functional Capacity Evaluation at the Major Hospital in 
Shelbyville, and that his independent living needs required 
assessment.  None of that evidence is currently of record, 
and all such evidence must be obtained and associated with 
the claims folder.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  
No. 97-78 (U.S. Vet. App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by 
this Board.  All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

Based upon the foregoing, the case is Remanded to the RO 
for the following actions: 

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers 
from whom he has received treatment for 
his service-connected low back 
disability since service separation.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to 
treatment of the veteran at the VAMC, 
Indianapolis, since January 1998, as 
well as all clinical records pertaining 
to outpatient treatment, testing or 
vocational rehabilitation assessment 
undergone by the veteran at any private 
or VA medical facility subsequent to 
January 1, 1998. 

2.   The RO should further arrange for 
special VA orthopedic and neurologic 
examinations of the veteran by board-
certified examiners in order to 
determine the current nature, extent, 
etiology and correct diagnosis of any 
low back disability found present.  The 
claims folder and a complete copy of 
this Remand order must be made 
available to the examining physicians 
prior to their examinations and they 
must each review the documented 
clinical history of such disabilities 
prior to their examinations.  If the 
veteran's claims folder is not 
available, the examinations must be 
postponed until such time as the 
required preexamination review has been 
accomplished.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, 
including any additional radiographic 
studies, magnetic resonance imaging 
scans, electromyography or nerve 
conduction velocity studies, and the 
findings reported in detail.  The 
examining physicians should 
specifically address matters of 
weakened movement, excess fatigability, 
incoordination, and loss of function 
due to pain on use or during flare-ups, 
as provided by  38 C.F.R. Part 4,§§  
4.40 and 4.45 (1998), and as required 
by  DeLuca, at 204-205.  

In addition, the examining physicians 
should each be asked to express an 
opinion as to whether any relationship 
exists between the neurological 
symptoms demonstrated and diagnosed 
during active service and any current 
neurological symptomatology found 
present.  Further, the examining 
physicians should each be asked to 
state an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
currently diagnosed facet joint 
syndrome, or any neurological 
disability of the low back or lower 
extremities found present, was caused 
or worsened by the veteran's service-
connected lumbosacral strain.  The 
examining physicians should each 
further express their opinions as to 
the impact of the veteran's service-
connected low back disability on his 
employability.  A complete rationale 
for all opinions expressed must be 
provided.  

4.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the requested development actions have 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested reports of 
examination do not affirmatively 
reflect that the examiners reviewed the 
veteran's claims folder, or if they do 
not include all indicated studies, test 
reports, and complete copies of all 
special studies or opinions requested, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  Return of this case to 
the Board without full compliance with 
the requirements of this Remand will 
result in another remand and additional 
delay.  

5.  The RO should then readjudicate the 
issue of entitlement to a rating in 
excess of 20 percent for residuals of a 
low back disability, including 
consideration of the provisions of  
38 C.F.R. §§ 4.40 and 4.45 (1998), and 
as required in the DeLuca decision.  
The RO should further determine whether 
facet joint syndrome or any 
neurological disability of the back or 
lower extremities was caused or 
worsened by the veteran's service-
connected low back disability, and 
adjudicate the issue of entitlement to 
service connection for facet joint 
syndrome or any neurological disability 
of the back or lower extremities as 
secondary to a service-connected low 
back disability, including 
consideration of the  Allen decision.  
The RO should further review the 
veteran's claim under the provisions of  
38 C.F.R. § 3.321(b)(1) (1998), in 
light of the additional evidence 
obtained.  

If the benefits currently sought on appeal are not granted 
to the appellant's satisfaction, or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his representative should be provided an 
opportunity to respond.  The appellant should be advised of 
the requirements to initiate and perfect an appeal on any 
issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals
	
	Under  38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


